DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 01/29/2021 responsive to the Office Action filed 11/02/2020 has been entered. Claims 1-12 and 14-21 have been amended. Claim 13 has been canceled. Claims 16-21 maintains withdrawn. Claims 1-12 and 14-21 remain pending in this application.
Upon further consideration of the previous office action and upon updating searches, the following action is a second non-final office action.

Election/Restrictions

Applicant's election with traverse of Group l, a method of manufacturing thermoplastic molding compound powder, Claims 1-12 and 14-15, in the reply filed on 01/29/2021 is acknowledged. The traversal is on the ground(s) that:
.  
This is not found persuasive because:
As set forth in the Restriction requirement filed on 11/02/2020, three inventions belong to different search areas, and each invention has attained recognition in the art as a separate subject for inventive effort, thus there would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the spray drying being carried out at a temperature of 10 °C - 30 °C below a glass transition temperature or a crystallite melting temperature of the binder” in lines 7-9. However, the specification discloses that “the spray process is carried out at a temperature that is 10° C.-30° C., preferably 20° C., below the crystallization temperature of the polymer of the binder” (page 6, the sixth paragraph). Applicant’s response filed 01/29/2021 also recites that a glass transition temperature or a crystallite melting temperature of the binder comprising a thermoplastic polymer and a plasticizer is lower than a glass transition temperature or a crystallite melting temperature of the polymer in the binder (page 10). Therefore, the claimed limitation is not supported by the specification.
The dependent claims 2-12 and 14-15 are rejected under 112 (a) as well. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the suspension is sprayed into a liquid in which the binder is insoluble”. It renders the claim indefinite because it is unclear whether spraying into a liquid is performed after spray drying process in which the solvent partially or completely transitions into a gas phase, or the suspension comprising the solvent is directly sprayed into a liquid. If it is meant that the suspension comprising the solvent is directly sprayed into a liquid, it is contradictory to the claimed spray drying in the claim 1. Applicant also emphasizes the process of spray drying which is a method of producing a dry powder from a liquid or slurry by rapidly drying with a heated gas stream (See page 4, lines 12-13 of the present application) (Remarks, pg 12). For the purpose of examination, it has been interpreted that spraying into a liquid is performed after the spray drying process.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627-of record) in view of Benjamin et al. (US 4,397,889). Additional supporting evidences provided herewith by Ido et al. (US 2016/0288205-of record); “Polystyrene” on Wikipedia (https://en.wikipedia.org/wiki/ Polystyrene, 2016-of record); and “Ethanol” on Wikipedia (https://en.wikipedia.org/wiki/ Ethanol, 2016).

With respect to claims 1 and 9, Nakamura teaches a method of manufacturing thermoplastic molding compound powder (“a method for producing a powder for energy beam sintering”, Pa [0086]) that consists of or comprises spherical or approximately spherical molding compound particles (“a plurality of granulated particles 1”, Pa [0047] and Fig. 1) from a suspension of metallic substrate particles (“a plurality of metal particles 2”) in a solvent (“13”, “ethyl alcohol”, Pa [0090]) in which a binder (“3”) is 
wherein the binder furthermore has a plasticizer (“higher fatty acid esters”, Pa [0071]; Ido (US 2016/0288205), as an additional supporting evidence, teaches use of fatty substances in composition for sintered metal body (Pa [0029]) and hydroxybenzoic acid esters as one example of fatty substances taught by Ido (Pa [0031]) is a material used as a plasticizer in the instant specification (page 5, line 1)) soluble in the solvent (“Among these, …a mixture of two or more types is used.”, Pa [0071]), 
with the method comprising the step of spray drying the suspension (“a spray drying device for producing the powder”, Pa [0089]-[0094]) and with the spray drying being carried out such that the solvent partially or completely transitions into a gas phase (“Around the rotary plate 11, the hot air 23 flows, and therefore, the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized.”, Pa [0094]).

Nakamura differs from the claim in that the spray process is carried out at a temperature that is 10 °C – 30 °C below a glass transition temperature or a crystallite melting temperature of the binder.
In the same field of endeavor, process for producing refractory powder containing an organic binder, Benjamin teaches that the process comprises mixing the organic binder with powder, milling the mixture with a liquid milling medium, and removing the milling medium by evaporating and forming a refractory powder (Co 1 li 66 – Co 2 li 11). Benjamin further teaches that for removing the milling medium spray drying is carried 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakamura with the teachings of Benjamin so that the one would carry out spray drying at a temperature such that the inlet and outlet air temperatures should be maintained below about 370° C. and 190° C., respectively, and above boiling temperature of the solvent for temperature in order to remove the solvent but prevent substantial oxidation or decarburization of metal particles and the binder. Since the boiling point of ethyl alcohol (the solvent in Nakamura) is 78.24 ° C (See “Ethanol” on Wikipedia), and the glass transition temperature of polystyrene (the thermoplastic polymer in Nakamura) is 100° C (see “Polystyrene” on Wikipedia), the temperature range of the combination (78.24° C - 370° C. (inlet)/ 190° C(outlet)) overlaps the claimed temperature range (70° C - 90° C), thus in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference in order to remove the solvent but prevent substantial oxidation or decarburization of metal particles and the binder. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 2, since Nakamura as applied to claim 1 above teaches the plasticizer (“higher fatty acid esters”) as a part of the binder (Pa [0071]), and further teaches that the solvent 13 is a medium which dissolves the binder 3 (Pa [0090]) so as to form a solution, one would appreciate that the plasticizer (“higher fatty acid esters”) is molecularly dissolved in the solution such that the components of a solution are dispersed on a molecular scale.

With respect to claim 3, Nakamura as applied to claim 1 above further teaches that the binder further comprises a mold lubricant (“silicone-based lubricants”, Pa [0071]).

With respect to claim 4, Nakamura as applied to claim 1 above further teaches that the thermoplastic polymer (“polystyrene”, Pa [0071]) is polymerizates.

With respect to claim 6, Nakamura as applied to claim 1 above further teaches that the average particle diameter (the particle diameter at a cumulative percentage of 50% in a cumulative particle size distribution on a mass basis) of the substrate particles (“the metal particles 2”) is preferably 2 μm or more and 20 μm or less for the purpose of obtaining a sintered body of high quality having high dimensional accuracy and high mechanical strength (Pa [0057]). Even if Nakamura is silent that a maximum dimension max of the substrate particles each is 1μm≤Bmax≤50 μm that applies to at least 80% of the substrate particles, the one before the effective filing date of the invention would consider the invention to be obvious because the range of the particle size of the substrate particles taught by Nakamura overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference for the purpose of obtaining a sintered body of high quality having high dimensional accuracy and high mechanical strength. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 7, Nakamura as applied to claim 1 above further teaches that the average particle diameter (the particle diameter at a cumulative percentage of 50% in a cumulative particle size distribution on a mass basis) of the molding compound particles (“the granulated particles 1”) is preferably 20 μm or more and 100 μm or less, and when the average particle diameter is less than the above lower limit, depending on the constituent material of the metal particles 2, the granulated particles 1 are likely to be stirred up when being irradiated with an energy beam, and therefore, it becomes difficult to form a sintered body, on the other hand, when the average particle diameter exceeds the above upper limit, the size of spaces between the granulated particles 1 is increased, and therefore, there is a fear that air bubbles are formed in the produced max and 0.005 mm≤Amax≤0.3 mm, that applies to at least 80% of the molding compound particles, the one before the effective filing date of the invention would consider the invention to be obvious because the range of the particle size of the molding compound particles taught by Nakamura overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference for the purpose of easily forming a sintered body and preventing air bubbles from being formed in the sintered body. In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) (See MPEP 2144.05 (I)).

With respect to claim 8, even though Nakamura as applied to claim 1 above does not specifically teach that the molding compound particles each have a minimum dimension Amin and a maximum dimension Amax and 0.6≤Amin/Amax≤1, that applies to at least 80% of the molding compound particles, Nakamura further teaches that by increasing the sphericity of the granulated particles 1 while keeping the content of the binder 3 low, both improvement of the flow rate and improvement of the bulk density, which were difficult in the related art, are achieved, as a result, the granulated particles 1 capable of producing a sintered body having favorable surface roughness and min/Amax around 1 so as to increasing the sphericity of the molding compound particles for the purpose of achieving both improvement of the flow rate and improvement of the bulk density.

With respect to claim 10, Nakamura as applied to claim 1 above further teaches that the substrate particles consist of one or more of the substances: precious metal, hard metal, non-ferrous metal, iron, their alloys and/or compounds, superalloys and steel or comprise one or more of these substances or metals, alloys or compounds (“any of iron, an iron alloy, nickel, a nickel alloy, cobalt, and a cobalt alloy”, Pa [0014]).

With respect to claim 11, Nakamura as applied to claim 1 above further teaches that the metallic substrate particles (“2”) are first introduced into the solvent comprising the binder (“In the second vessel 12, metal particles 2, a binder 3, and a solvent 13 for dissolving the binder 3 are placed.”, Pa [0090]) and this suspension is then atomized in a spray system (“a spray drying device 5”) with a partial or complete evaporation of the solvent (“From the ejection port 16, liquid droplets 17 of a slurry composed of the metal particles 2 and the binder solution (the binder 3 and the solvent 13) are dropped.”, Pa [0092]; “The gravitational force acts on the liquid droplets 17 ejected from the ejection port 16… When the liquid droplet 17 hits the rotary plate 11, it breaks up into small liquid droplets 24. The small liquid droplets 24 fly in the air. Around the rotary plate 11, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627-of record) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Ido et al. (US 2016/0288205-of record).

With respect to claim 5, Nakamura as applied to claim 1 above teaches adding the plasticizer such as higher fatty acid esters (Pa [0071]), but does not specifically teach an ester of an aromatic hydroxybenzoic acid.
In the same field of endeavor, composition for sintered metal body, Ido teaches that if required, fatty substances as an additional additive may be added to the composition for forming a sintered metal body (Pa [0029]), and Examples of the fatty substance include hydroxybenzoic acid esters (Pa [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nakamura with the teachings of Ido so that the one would use the hydroxybenzoic acid ester for as the higher fatty acid esters, since it has been held that Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627-of record) in view of Benjamin et al. (US 4,397,889) as applied to claim 11 above, and further in view of Elliott (US 2003/0161751-of record).

With respect to claim 12, Nakamura as applied to claim 11 above teaches that in the second vessel 12, metal particles 2, a binder 3, and a solvent 13 for dissolving the binder 3 are placed (Pa [0090]), but is silent to the temperature during the introduction of the metallic substrate particles.
In the same field of endeavor, composite material containing metals, Elliott teaches that the mixture of tungsten and bronze powders with the organic binder and any other additional components is introduced into a compounder and compounded at elevated temperature, the temperature of the compounder is preferably less than the melting point of the binder, but high enough to allow the binder to soften, thereby allowing the binder and powders to be mixed, for example 55-65° C (Pa [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the mixture in the second vessel at elevated temperature from 55 to 65 ° C for the purpose of allowing the binder and powders to be mixed. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627-of record) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Weaver et al. (US 4,341,725).

With respect to claim 14, Nakamura as applied to claim 1 above teaches that from the ejection port 16, liquid droplets 17 of a slurry composed of the metal particles 2 and the binder solution (the binder 3 and the solvent 13) are dropped (Pa [0092]), and the solvent 13 in the small liquid droplets 24 is heated by the hot air 23 and thus vaporized (Pa [0094]), but does not teach that the suspension is sprayed into a liquid in which the binder is insoluble.
Weaver relates to molding refractory and metal shapes by slip-casting. Weaver teaches that slip-casting, in general, involves the preparation of a mixture of a liquid and a powder of such a consistency that it is pourable; the liquid usually being water and the powder a refractory or metal powder, the paste or casting slip is then poured into a mold which is moisture absorbent, the mold absorbs the water from the slip thus drying out and solidifying the paste into the desired shape; the green shape is then fired to sinter the metal or refractory particles (Co 4 li 17-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Weaver so that the one would incorporate Weaver’s method and mix the thermoplastic molding compound powder with water to form a slip for the purpose of molding refractory and metal shapes by slip-casting. One would appreciate that polystyrene is insoluble in water.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0147627-of record) in view of Benjamin et al. (US 4,397,889) as applied to claim 1 above, and further in view of Rudin et al. (“Zero Shear Viscosities of Narrow and Broad Distribution Polystyrene Melts”, Macromolecules, Vol. 6, No. 4, July-August 1973-of record). Additional supporting evidence provided herewith by “Polystyrene” on Wikipedia (https://en.wikipedia.org/wiki/Polystyrene, 2016-of record).

With respect to claim 15, Nakamura as applied to claim 1 above teaches using polystyrene as the binder polymer, but is silent to a melt viscosity.
Rudin teaches zero shear viscosities of commercial polystyrene melts at temperatures between 170 and 237°C (Abstract), and Table lll (pg 621) shows that that most samples (except for 6a) shows viscosities within the claimed range at 190 ˚C which is at least 10˚C above the glass transition temperature of PS which is 100 ˚C (see “Polystyrene” on Wikipedia)).
Even if Rudin is silent to a speed drop, one would have found it obvious to select any commercial PS in Rudin in order to use it as the binder in Nakamura’s method, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B))

Response to Arguments

Since claim 1 has been amended so as to incorporate the previously dependent claim 13, the rejections of claims 1-4 and 9-11 under the 102(a)(2) rejection have been withdrawn.
Since the informalities in claims 2-12 and 14-15 have been corrected, the objections of claims 2-12 and 14-15 have been withdrawn.
Applicant’s arguments, see Amendments pages 10-12 filed 01/29/2021, with respect to the rejection of the previous claim 13 under 103 rejection have been fully considered. 
Specifically, the arguments with respect to Ha’s reference are persuasive, thus, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura et al. (US 2018/0147627-of record) in view of Benjamin et al. (US 4,397,889).
The argument that “Nakamura et al. fails to teach or suggest a binder that has a plasticizer” (pg 11) is not persuasive because Nakamura teaches higher fatty acid esters in the mixture (Pa [0071]), and Ido (US 2016/0288205), as an additional supporting evidence, teaches use of fatty substances in composition for sintered metal body (Pa [0029]) and hydroxybenzoic acid esters as one example of fatty substances taught by Ido (Pa [0031]) is a material used as a plasticizer in the instant specification (page 5, line 1). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742